SHARPE, J.
This appeal is from a judgment denying a motion made under section 3810 • of the Code for a summary against the defendant as an attorney. On the trial there1 was evidence tending to show that in the fall of 1900, or later in the year, defendant as an attorney collected money on a judgment obtained by Wright, Henderson & Rainer to which the mover was entitled by virtue of a transfer of tin1 judgment or fund made to him by Henderson, Rainer & Hill who had succeeded to1 the. ownership of the judgment, and that defendant failed after proper demand therefor, to pay over the money. A finding of facts in accordance with this tendency of the evidence would have established a right in the mover to a judgment, for the sum collected together with interest and damage's as provided by the' statute, less such amount as he may have legally disbursed, and such further amount as lie may have had a right to retain as compensation for his services. In view of such evidence and possible right, the general affirmative charge requested by defendant should not have been given. Evidence of the judgment debtor’s financial condition in the fall of 1900 was relevant, to show the value of defendant’s services and the amount proper to be retained by him therefor.
As evidence in the right of tin1 mover to the fund and of a demand therefor by him on defendant, the order sent by Henderson, Rainer & Hill to defendant directing him to turn over the fund to the mover*, was a proper subject of proof.
There was evidence' having a. tendency to show that defendant bought the judgment from Henderson, Rainer *479& Hill, and that- the collection thereof was on his own account. The latter phase of the evidence rendered proper the refusal of the mover’s requested charge.
Reversed and remanded.